Citation Nr: 1621059	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with complications of diabetic retinopathy, cataracts, and right lower extremity peripheral neuropathy.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to September 1971, with service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Decatur, Georgia and Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased initial rating in excess of 20 percent for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2016 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In February 2016 correspondence and testimony, the Veteran stated that he wished to withdraw one of the pending appeals before the Board, specifically the claim of entitlement to a total disability rating based on individual unemployability. See February 2016 Correspondence. This statement expresses clear intent to withdraw the Veteran's claim for entitlement to a total disability rating based on individual unemployability. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).

ORDER

The appeal for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is dismissed. 

REMAND

The Veteran contends he is entitled to an increased initial rating for his service-connected diabetes mellitus, type II, with associated complications of diabetic retinopathy, cataracts and right lower extremity peripheral neuropathy. A remand is warranted for the Veteran to be provided an updated VA examination and additional development. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran indicated in February 2016 testimony that he continues to receive ongoing treatment related to his diabetes mellitus, type II, and particularly his neuropathy, through VA . See February 2016 hearing transcript.  No VA treatment records after June 2015 are associated with the claims file. As the Veteran has identified potentially relevant treatment records to his claim for an increased initial rating a remand is necessary so appropriate attempts can be made to locate and obtain these records. 

In addition, the Veteran testified that his diabetes mellitus, type II symptoms have worsened since his most recent VA examination. A VA examination was most recently administered in May 2013. The Veteran indicated that since this VA examination he has undergone additional surgeries on his foot. See February 2016 hearing transcript. The Veteran reported worsening tingling sensations in his right leg, which at times are very bad. Id. Further, the Veteran reported undergoing cataract surgery in March 2014.  See March 2014 VA treatment records. 

The Veteran's disability is rated under Diagnostic Code 7913.  The note to that code provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Veteran's complications of diabetic retinopathy, cataracts, and right lower extremity peripheral neuropathy appear to have changed since the last examination, and may warrant separate compensable ratings.  Therefore, the Board finds that a current VA examination is warranted. 
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records to include from Ralph H. Johnson VA Medical Center in Charleston, South Carolina from June 2015 forward.

2. After performing the directive above, schedule the Veteran for VA examination(s) to determine the current severity of his service-connected diabetes mellitus, type II, to include the severity of his associated complications of diabetic retinopathy, cataracts and right lower extremity peripheral neuropathy. Relevant records in VBMS and Virtual VA must be made available to and reviewed by the examiner. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


